     Case 2:21-cv-02719-FMO-KS Document 11 Filed 08/23/21 Page 1 of 1 Page ID #:68


                                                                               JS-6
 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
      NAYRIKA DEBORA MASJEDI,                ) NO. CV 21-2719-FMO (KS)
11                                           )
                   Plaintiff,
12                                           )
            v.
                                             ) JUDGMENT
13                                           )
14    UNITED STATES OF AMERICA,              )
      et al.,                                )
15                                           )
                      Defendants.
16                                           )
      _________________________________
17
18          Pursuant to the Court’s Order Accepting Findings and Recommendations of United
19    States Magistrate Judge,
20
21         IT IS ADJUDGED that this action is dismissed without prejudice.
22
23    DATED: August 23, 2021
                                                               /s/
24                                              _____________________________________
25                                                     FERNANDO M. OLGUIN
                                                  UNITED STATES DISTRICT JUDGE
26
27
28

                                                1
